Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					DETAILED ACTION
This is in response to the amendment filed on 7/13/2022.  Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, 15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer, US Pub. No. 2009/0284348 and in view of Srivastava, US Pub. No.20120296965.
As to claim 1, Pfeffer discloses a device comprising:
a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations (see fig 1, element 100) comprising: 
defining a community within a network (see 948-53, wherein the community is the registered responders), the community comprising at least one data source having plural roles stored therein (see 49 and 953, wherein the registered responder information includes a responder’s roles in organizations which helps define the types of incidents the responder can be asked to respond, see also 944 about the types of responders), wherein the plural roles comprise an identity including at least one of: a credential data or a historic response data (see 745, 943, and 753, wherein the responder information includes qualifications, medical certifications, and past response data); and
when an alert indicating an event requiring a response is detected by a discovery module (see 437, wherein information about an incident is received): searching the community to identify a responder from the plural roles (438; 944-45 wherein a set of types of responders needed are determined based upon the scenario and particular responders are determined based upon their roles, past experience and ranking information); sending an opt-in signal to another device associated with the responder (946-47; 491, wherein the highest ranking responders are messages on their client devices and determined whether the responder accepted the request); receiving a confirmation from the responder confirming an ability to respond to the event( 749, 791, and 493, wherein the responder has to respond to confirm their acceptance to respond to the event); and dispatching the responder to the event in response to receiving the confirmation from the responder (93, wherein after the confirmation the responder can be sent directions and all other information needed to respond to the incident). As to claim 4, Pfeffer discloses wherein the searching the community to identify the responder from the plural roles comprises identifying the responder based on a criteria including at least one of a credential, a proximity to the event, or an experience with similar events (see [0045] to [0046)]).
Pfeffer does not specifically disclose wherein the responder is associated with a responder device and wherein the responder is identified based at least in part upon data from the respondee device.  However, in the same network environment, Srivastava discloses  wherein the responder is associated with a responder device and wherein the responder is identified based at least in part upon data from the respondee device (these responses can be tracked to help determine the network expansion profile. for example, tracking other information related to the response such as a device used to respond, a platform used to respond, the IP address of respondee, a time between opening the connection attempt and a response, a geographic location/time zone of response, a service used to respond, and/or a user's (e.g., the responder's) interaction with the content in the invitation, see [[[31] to [0032]).  It would have been obvious to one pf the ordinary skill in the art at the time the invention was made to implement Srivastava’s teaching into the computer system of Pfeffer to control data user’s response because it would have been determined the communication profile can comprise tracking responses to the outgoing communications.

As to claim 5, Pfeffer discloses wherein each role of the plural roles within the community includes a blockchain ledger (see [0048] to [0050)).

As to claim 6, Pfeffer discloses wherein the event is a medical emergency, and wherein the community is a first responder community (see [0031)).

As to claim 7, Pfeffer discloses wherein the event requires a technician (see [0031] to [0034].

Claim 8 is rejected for the same reasons set forth in claim 1.

As to claim 9, Pfeffer discloses wherein the data associated with the event comprises at least one data source from a respondee device associated with the event (see [0045] to [0046)]).

As to claim 10, Pfeffer discloses wherein the community is configured to de-promote the responder after receiving a relief signal (see [0047] to [0049]).

As to claim 11, Pfeffer discloses wherein the community de-promotes the responder after a selected time period following receipt of the relief signal (see [0047] to [0049]). As to claim 12, Pfeffer discloses wherein the community is configured to prompt the responder for a report of the event during the selected time period (see [0050] to  [0052)). 

As to claim 15, Pfeffer discloses promoting the responder to provide access to cloud data, wherein the community provides device priority to the responder with the promotion (see [0041] to [0043)). 

Claims 16, 18-20 are rejected for the same reason set forth in claims 1, 3-5 respectively. 

Claims 2, 3, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer and Srivastava as in above and further in view of Amerixieira et al., US Pub. No.2018031 7067. 
As to claims 2, 13, 14 and 17, neither Pfeffer nor Srivastava specifically discloses promoting the responder to provide access to cloud data, wherein the promoting comprises providing a priority data service to the responder wherein the community logs the promotion of the responder in a blockchain ledger. wherein the community updates the identity of the responder in a blockchain ledger after promotion.  However, Amerixieira discloses promoting the responder to provide access to cloud data, wherein the promoting comprises providing a priority data service to the responder wherein the community logs the promotion of the responder in a blockchain ledger. wherein the community updates the identity of the responder (giving priority services to the responders, see [0137] to [0149]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Amerixieirar in the computer system of Pfeffer to control data service because it would have minimized the data latency and increased network data throughput, while providing connectivity to end-user devices. 
As to claim 3, Pfeffer discloses providing access to at least one of: a virtual network function, an internet of things device, a data source, or a location data (see [0030)).

Response to Arguments
Applicant’s arguments, filed 7/13/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Srivastava, US Pub. No.20120296965.

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450 

/KHANH Q DINH/Primary Examiner, Art Unit 2458